Citation Nr: 0733477	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDING OF FACT

A VA examiner, having reviewed the veteran's claims file, and 
examined the veteran, found that the veteran did not have 
asbestosis, or any other disease linked to asbestos exposure.


CONCLUSION OF LAW

Criteria for service connection for asbestosis have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran believes that he developed asbestosis during the 
military.  His MOS was listed in his personnel records as 
"power gen equip rpm." The veteran indicated that his job 
was to help retrieve vehicles that were left in the field, as 
well as repairing tanks and vehicles as needed (including 
brake work).  The veteran indicated that he often had to 
remove materials which had been burned and destroyed; the 
veteran reported that working with these machines he was 
exposed to asbestos.  The veteran also testified (before the 
RO in March 2004) that he had been exposed to asbestos while 
working in the oil business from 1967 to 1998 (treatment 
records show that the veteran worked for 19 years on an oil 
rig, then for 18 years as a contract pumper in an oil field); 
and the veteran stated that he had won a lawsuit against an 
asbestos manufacturer, although no evidence of this victory 
was ever submitted despite several requests for the records 
from the veteran's lawsuit.

The veteran testified that he had been diagnosed with 
asbestosis by a VA doctor around roughly 1999; however, no 
such diagnosis is contained in the veteran's VA treatment 
records; and, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The only medical evidence in the veteran's claims file that 
he has asbestosis was provided by a Dr. Ballard who wrote in 
October 2002 that the veteran's lung parenchyma had 
interstitial changes in the mid and lower lung zones 
bilaterally, "consisting of small and irregular interstitial 
opacities of size and shape t/t, profusion 1/0" (based on a 
review of chest radiographs).  Dr. Ballard nevertheless found 
no pleural plaques, pleural thickenings, or pleural 
calcifications, nor did he see any parenchymal infiltrates, 
nodules, or masses.  Dr. Ballard opined that the parenchymal 
changes were causally related to asbestosis provided the 
veteran's exposure history and period of latency were 
appropriate.  

Other evidence shows that on the veteran's separation 
physical, the veteran denied having ever had shortness of 
breath and his lungs were found to be normal.  Chest x-rays 
in September 1989 showed that the veteran's lungs were clear 
of any acute process.    

In March 1999, the veteran sought treatment, complaining of 
shortness of breath on exertion.  The veteran reported 
breathing asbestos all the time in the military, because the 
brake pads were made out of an asbestos product.  However, x-
rays of the lungs were normal; and, while a pulmonary 
function test (PFT) showed that the veteran had a "little 
bit of emphysema or COPD," no diagnosis of asbestosis was 
rendered.  

X-rays of the veteran's lungs in December 2000 showed a few 
linear densities in the left lung base that were consistent 
with small areas of discoid atelectasis, but the remainder of 
the veteran's lung fields were free of infiltrates.  A PFT in 
December 2000 showed moderate obstruction without a 
significant bronchodilator response, and the veteran's 
diffusion was normal.

The veteran was awarded Social Security Administration 
benefits based on sleep apnea, arthritis, hypertension, COPD, 
coronary disease, and a hernia, but no finding was made that 
the veteran had asbestosis.

As such, the veteran's claims file is void of any medical 
evidence that the veteran currently has asbestosis, aside 
from Dr. Ballard's letter which only concluded that it was 
possible that the veteran had asbestosis.

The veteran underwent a VA examination in March 2005 in order 
to arrive at a more definitive determination as to whether he 
had asbestosis.  When asked where he was exposed to asbestos, 
the veteran indicated that he was not sure, but he thought he 
might have had some post-service exposure to asbestos while 
working in oil fields.  The examiner reviewed the veteran's 
claims file, noting that the diagnosis of asbestosis made by 
Dr. Ballard was based on a plain x-ray, and noting that Dr. 
Ballard's conclusion was not a definitive diagnosis, but was 
contingent on whether the reported exposure history and 
latency period were appropriate.  The examiner explained that 
a CT chest scan and a high resolution CT chest scan are more 
specific and more sensitive for the diagnosis of asbestosis 
than is a plain x-ray.  The examiner noted that the veteran's 
CT chest scan and a high resolution CT chest scan did not 
show any pleural changes or interstitial changes upon which a 
diagnosis of asbestosis would be based.  The examiner further 
added that the veteran did not show any restrictive lung 
disease on his PFTs, and she explained that restrictive lung 
disease and not obstructive lung disease is seen in 
asbestosis.  As such, the examiner concluded that the medical 
evidence failed to objectively show asbestosis.

While Dr. Ballard suggested that the veteran had asbestosis, 
more precise medical testing and equipment found that the 
veteran did not in fact have asbestosis.  As such, the Board 
finds that evidence of a present disability has not been 
presented in the case of the veteran's claim of asbestosis; 
and, in the absence of proof of the presence of the claimed 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
asbestosis is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in January 2002, which informed the veteran of the 
first three elements required by the Pelegrini II Court as 
stated above.  While the letter did not specifically ask the 
veteran to provide any evidence in his possession, the 
veteran was asked to supply evidence showing that he has 
asbestosis at his hearing before the RO and he was also asked 
to state whether he had any additional evidence in a March 
2004 letter.  Additionally, the veteran indicated in an April 
2006 letter that he had no other information or evidence to 
substantiate his claim.  Therefore, the Board finds that the 
veteran had actual knowledge of the need to submit any 
evidence in his possession.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran's 
claim has been readjudicated on several occasions since the 
notice requirements were completed. 

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for asbestosis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


